Schmuck, J.
The plaintiff generally acceding to the purposes of the application, it is granted, but conditionally upon compliance with the conditions hereafter exacted. The issue is to remain as of its original date and the measures needed to effectuate the relief granted shall not prejudice any of the proceedings had herein. No application shall be made by the defendant to delay the trial, even though a postponement may be reasonable in order to perfect any proceeding made necessary by the allowance of this application. If the impleaded party shall succeed in delaying the trial as to him the defendant is required to discontinue the cross action hereby permitted. Finally, the defendant, and not the plaintiff (Municipal Service R. E. Co. v. D. B. & M. Holding Corp., 257 N. Y. 423), is required to serve upon the party permitted to be impleaded the necessary supplemental pleadings. The last condition seems to be the proper procedure under subdivision 2 of section 193 of the Civil Practice Act. (Marsh v. Standard Accident Ins. Co., 141 Misc. 484.) Settle order.